
	

113 HR 3003 IH: National Expansion of Working-families Housing Options Using Small Enterprises Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3003
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mrs. Beatty (for
			 herself, Ms. Fudge,
			 Mr. Enyart,
			 Mr. Veasey, and
			 Mr. Kildee) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the State Small Business Credit Initiative Act
		  of 2010 to allow participating States to provide program funds to small
		  businesses for development of affordable housing.
	
	
		1.Short titleThis Act may be cited as the
			 National Expansion of Working-families
			 Housing Options Using Small Enterprises Act of 2013 or
			 the NEW HOUSE Act of
			 2013.
		2.Support for
			 affordable housing projectsSection 3003(c) of the State Small Business
			 Credit Initiative Act of 2010 (12 U.S.C. 5702(c)) is amended—
			(1)in paragraph
			 (3)—
				(A)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
			 and
				(B)by inserting after
			 subparagraph (B) the following:
					
						(C)to provide funds to small businesses to be
				used—
							(i)to develop, acquire, construct,
				rehabilitate, maintain, operate, or manage housing projects that provide
				housing that is affordable for low- or moderate-income households, as
				determined by the Secretary, in consultation with the Secretary of Housing and
				Urban Development;
							(ii)notwithstanding
				section 220 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
				12750) or any other provision of law, to cover any contribution required under
				such section or any matching amount, contribution amount, or non-Federal share
				required in connection with any other Federal grant or assistance program to
				provide housing that is affordable for low- or moderate-income households;
				or
							(iii)for purchasing
				foreclosed properties and property being sold by a State or local government,
				but only for the use of such properties for the purposes specified in clause
				(i) of this
				subparagraph;
							;
				(2)in paragraph
			 (6)—
				(A)in subparagraph
			 (A), by striking and at the end;
				(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(C)the term small business has
				the meaning given the term small business concern under section
				3(a) of the Small Business Act.
						;
				and
				(3)by adding at the
			 end the following:
				
					(7)Use of funds for
				affordable housing purposesWith respect to a participating State, of
				amounts transferred under this section to the State that have not been
				obligated as of the date of the enactment of the Strengthening Economic
				Development Through Affordable Housing Act of 2013, the State shall use, at a
				minimum, the lesser of—
						(A)$2,500,000,
				and
						(B)10 percent of such
				unobligated amount,
						for the
				purposes described under paragraph
				(3)(C)..
			
